Citation Nr: 0905060	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  08-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by the RO that, in 
pertinent part, denied service connection for residuals of 
cold injuries to the bilateral upper and lower extremities.  
In July 2008, the Board remanded the case for additional 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The Veteran does not have a disability of the upper or lower 
extremities that can be medically attributed to in-service 
cold injury.


CONCLUSION OF LAW

The Veteran does not have a disability of the upper or lower 
extremities that was incurred as a result of cold injury in 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309, 4.104 
(Diagnostic Code 7122) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran says that he has difficulty keeping his hands and 
feet warm during periods of cooler weather.  He also says 
that his hands feel weak and stiff on occasion, and that the 
fingers on his left hand can feel weak and tingly when trying 
to squeeze an object such as an eyedropper.  He attributes 
his difficulties to cold injuries he believes he sustained to 
his hands and feet while working on docks in Korea and/or at 
Thule Air Base, in Greenland, during his period of active 
duty.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a pre-adjudicatory VCAA notice 
letter sent to the Veteran in January 2007, the AOJ informed 
the Veteran of the information and evidence required to 
substantiate his claim and of his and VA's respective duties 
for obtaining the information and evidence.  He was also 
informed of the manner in which ratings and effective dates 
are assigned for awards of disability benefits.  No 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have reports of his post-service VA 
medical treatment, and he has been afforded a VA examination 
for purposes of obtaining an opinion as to whether he has a 
current disability of the upper or lower extremities that can 
be attributed to in-service cold injury.  The Board 
acknowledges that VA has not been able to obtain the 
Veteran's service personnel records.  However, it appears 
from the evidence that those records were destroyed in a fire 
at the National Personnel Records Center in 1973, and that 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2008).  Accordingly, and because the Veteran 
has not identified and/or provided completed releases for any 
additional evidence that exists and can be procured, it is 
the Board's conclusion that no further development action is 
required.



II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more during the 
one-year period following a veteran's separation from active 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the present case, the Veteran's service treatment records 
are completely devoid of any mention of cold injury.  He was 
found to have supernumerary fingers and toes when he was 
examined for entry into service, and he underwent surgery to 
remove the extra digits of his hands in May 1951.  In 
February 1953, when he was examined for purposes of service 
separation, he denied having any history of swollen or 
painful joints, leg cramps, boils, arthritis or rheumatism, 
lameness, or foot trouble.  He was found to be normal from a 
neurologic standpoint, and his skin and vascular system were 
also found to be normal.

Post-service VA treatment records, dated from March 2005 to 
September 2008, show that the Veteran smoked and that he was 
being treated for, among other things, hypertension and 
glucose intolerance (diabetes).  On clinical evaluation, he 
was found to move his extremities well.  His pedal pulses 
were described as feeble to good, he had normal sensation by 
the monofilament test, normal skin color of the feet, and his 
feet were noted to be warm with no leg or pedal edema.  A 
peripheral arterial screen in March 2005 revealed no evidence 
of arterial insufficiency of either lower extremity.

The Veteran was examined for VA compensation purposes in 
October 2008.  He described his history of in-service cold 
exposure and the symptoms he experienced.  On examination of 
the upper extremities, there was no tenderness to palpation 
of the joints of the hand or wrist.  The Veteran was able to 
sequentially oppose the thumb and fingertips of both hands 
simultaneously, to fully oppose his thumbs to the palm of 
both hands, and to fully close his fingers to make a fist.  
His pulses were 2+ at the bilateral radial locations, 
capillary refill time was less than three seconds, and his 
fingertips were pink, warm, and dry.  There were no nail 
deformities.  Grip strength and strength against resistance 
was 5/5.  Sensation was intact to both monofilament testing 
and vibration, and there was no evidence of thickening, 
thinning, hyperhydrosis, or discoloration of the skin.  Nor 
was there excessive callus formation.  X-rays of the hands 
revealed minor arthritic changes in the right wrist, but no 
other abnormalities.

On examination of the lower extremities, the Veteran had 
obvious congenital polydactyly of both feet.  He had normal 
active function of his toes, except for the ones that were 
congenitally fused.  Strength against resistance was 5/5.  No 
atrophy was found.  There was no pes planus or pes cavus, no 
evidence of abnormal shoe wear, and no tenderness of the 
heel, arch, or forefoot.  Sensation to monofilament testing 
and vibration was intact.  Deep tendon reflexes were 2+ at 
the patellar and Achilles levels.  The Veteran's resting 
stance was normal and he had a normal gait.  The skin was 
dry, shiny, and hairless below the mid-shin level.  There was 
no evidence of thickening or thinning of the skin on the 
toes, no scars, and no calluses or ulcers on the soles of the 
feet.  Neither was there any evidence of tissue necrosis.  
The toes were warm.  The nails were thickened and yellowed 
with fungal changes, but there was no fungal rash of the 
skin.  X-rays revealed no osseous abnormalities of left foot 
other than the congenital polydactyly.  The right foot was 
noted to have some minor arthritic changes in the vicinity of 
the first metatarsophalangeal joint, as well as a calcaneal 
spur.

Following the examination of the Veteran, and review of the 
claims file and electronic VA medical records, the examiner 
stated, "[I]t is my medical opinion that the veteran has no 
specific disability of his upper or lower extremities that 
can be attributed to an in-service cold injury."  The 
examiner noted that the Veteran exhibited evidence of early 
peripheral vascular disease (PVD), but that he had a history 
of smoking and long-standing hypertension and glucose 
intolerance; all of which were risk factors for the 
development of PVD.  She also noted that there were no 
service treatment records indicating treatment of any kind 
for any cold injuries while in service. 

Following a review of the evidence in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Although the Veteran believes that his current difficulties 
can be attributed to cold injury in service, the record does 
not establish that he has the medical training necessary to 
offer competent opinions on matters of medical etiology.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (a lay person is not competent to offer opinions that 
require medical knowledge).  As a result, his assertions in 
that regard cannot be accorded any probative weight.  Under 
the circumstances-given the absence of any mention of cold 
injury during service, the unfavorable October 2008 VA 
opinion, uncontradicted by other medical evidence, and the 
lack of any evidence to show that osteoarthritis or other 
chronic manifestations of cold injury were manifested to a 
compensable degree during the one-year period following the 
Veteran's separation from active duty (see, e.g., 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2008))-the Board must 
conclude that the greater weight of the evidence is against 
his claim.  The appeal must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


